Dismissed and Memorandum Opinion filed August 28, 2015.




                                         In The

                      Fourteenth Court of Appeals

                                NO. 14-15-00270-CV

                     OSAIGBOVA NEHIKHARE, Appellant
                                            V.

        CREEKSIDE COMMUNITY ASSOCIATION, INC., Appellee

                     On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-39356

                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed March 20, 2015. The clerk’s record was
filed May 20, 2015. No reporter’s record was taken. No brief was filed.

      On July 2, 2015, this court issued an order stating that unless appellant submitted a
brief on or before August 3, 2015, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Donovan.